Citation Nr: 1103463	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-46 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to an increased initial evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin

INTRODUCTION

The Veteran had active service from October 1952 to October 1954, 
including combat service during the Korean Conflict, and his 
decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

When this case was previously before the Board in July 2010, it 
was remanded for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Board's July 2010 remand instructions, the 
Veteran was provided an August 2010 VA psychiatric examination; 
however, this examination report suggests that there are 
pertinent treatment records that have not been associated with 
the claims folder.  Specifically, the VA examiner referenced a 
July 2010 VA treatment record, but a September 2009 VA treatment 
entry is the most recent record associated with the claims 
folder.  Under the law, VA must obtain these records prior to 
proceeding with the evaluation of the Veteran's claim.  Thus, the 
Board, and has no discretion and must remand this claim for 
further development.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  

The Board also observes that in December 2010 written argument, 
the Veteran's representative maintains the August 2010 VA 
examination did not accurately reflect the current nature and 
severity of the Veteran's PTSD.  Specifically, his representative 
argues that the VA examiner did not adequately consider and 
address competent lay statements regarding the psychiatric 
symptoms, to include suicidal ideation.  The statements of 
symptomatology relate to matters within lay observation, making 
these lay statements competent and probative with respect to the 
severity of the Veteran's PTSD.  38 C.F.R. § 3.159(a)(2); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir. 
2006).  As such, in the addendum, in addition to discussing the 
findings and conclusions in the VA outpatient treatment records, 
the examiner must discuss the social and industrial impact of the 
Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO must obtain all outstanding VA 
treatment and/or hospitalization records 
related to the Veteran's psychiatric 
disability, to include those dated since 
September 2009.  

2.  The RO should send the Veteran's claims 
folder to the examiner who conducted the 
August 2010 VA psychiatric examination, or if 
the examiner is no longer available, a 
suitable replacement, to request that the 
examiner prepare an addendum to the report.  
The Veteran need not be re-examined unless an 
examination is deemed necessary.  If an 
examination is deemed necessary, all 
indicated testing should be accomplished.  
The claims folder should be made available to 
and reviewed by the examiner to determine the 
nature and severity of the Veteran's 
psychiatric disability.  The examiner must 
discuss the findings and conclusions set 
forth in the Veteran's VA outpatient 
treatment records, as well as the lay 
evidence regarding the nature and severity of 
the Veteran's symptoms, and provide an 
assessment of the current nature and severity 
of his PTSD.  In doing so, the examiner must 
discuss whether the Veteran's PTSD is 
productive of suicidal ideation.  The 
examiner must also estimate his Global 
Assessment of Functional (GAF) Scale score 
and indicate the impact of the Veteran' s 
PTSD on his social functioning and ability to 
work.  All findings and conclusions must be 
set forth in a legible addendum to the August 
2010 VA examination report.

3.  Then readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

